DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 claims the materials making up the two regions are aluminum and chromium so the substances cannot be the more broadly claimed elements in claims 4 through 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US Pub. 2019/0315093 A1) in view of Spahn (US 5,118,372).
Regarding claims 1-3, 9, and 16, Nishio discloses an electromagnetic wave transmissive metal member with both metallic luster and an electromagnetic wave transmissibility comprising a substrate, metal layer, crack layer and a plurality of linear cracks extending through the layers (abstract, [0015], [0032], [0045], [0055] and see Tables 2 and 3 for examples with chromium and aluminum layers). The metal film is used to decorate a cover member (member). The metal film comprising a metal layer, aluminum (second surface and internal region) and crack layer, chromium (first surface and internal region) where the crack layer has a Mohs hardness which is greater than the metal layer and the metal layer provides a luster finish ([0045], [0055]-[0058], and [0071]). 
Nishio does not specifically disclose the reflectance of the metal layer being higher than the crack layer. However, this relationship would be expected with a metal layer that is aluminum as disclosed in Nishio ([0058]) and a crack layer that is one of the metal, specifically chromium, disclosed in Nishio ([0055]) given the much higher reflectance values of the metal layer metals and because the metal layer is expected to provide sufficient metallic luster ([0057]). Specifically, Nishio contains several examples where the metal layers have a higher reflectance than the crack layer (see Table 2 with examples of Al/Cr layers and see instant Specification, Fig. 17 with Al/Cr layers where the aluminum layer is the higher reflection layer and the Cr layer is the lower reflection layer). Thus, the metal layer in Nishio would be expected to have a higher reflectance than the crack layer, and Nishio contains several examples where this relationship exists.
Regarding the formation of a mixed region of chromium and aluminum, given the method of forming the layers is vapor deposition with the same layers as claimed, the mixed region would be expected in the laminate in Nishio (Nishio,[0047] and instant Specification, [0090]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, as seen in Fig. 6 of Nishio the layers are not expected to be perfectly smooth where there will be some roughness in the deposition of the layers so that subsequent layers conform to the roughness to have a region with both materials at a thickness point in the laminate. Thus, given the layers in Nishio are made of the same materials as claimed and are deposited with the same method as in the instant Specification, and further given the expected roughness of the layers as seen in Fig. 6 of Nishio, the laminate in Nishio would be would be expected to have a region in the laminate that has both chromium and aluminum (mixed) as claimed.	
Nishio does not disclose a resin sealing layer formed on the cracked surface.
Spahn discloses a decorative and protective sheet to be bonded to a substrate to have a surface with a brushed metal appearance where the light-reflective, glossy metal layer is formed on a thermoformable carrier film and where the metal layer is given microcracks (abstract and col. 1, line 10). The sheet may further have a clear coat applied on the top (Figs. 4 and 7 and col. 5, lines 66-68 and col. 6, lines 8-9) comprising a transparent resin (col. 7, lines 4-12).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a clear top coat made of transparent resin could be added on top of the metal layer in Nishio as a conventionally known configuration for a metallic luster decorative film as taught in Spahn (Nishio, abstract and Spahn, abstract), to improve smoothness of the sheet (Spahn, col. 7, lines 12-14), to adjust the gloss level (Spahn, col. 7, lines 23-25), and to provide protection to the metal layer below the clear coat. 
 Regarding claims 4 and 5, Nishio discloses the crack layer being a metal, metalloid compound or metal compound ([0055] and Table 2).
Regarding claim 6, Nishio discloses the metal layer being aluminum ([0058] and Tables 2 and 3).
Regarding claim 7, Nishio discloses the crack layer being Cr ([0055] and Tables 1 and 2).
Regarding claim 8, Nishio discloses the crack layer being aluminum oxide, titanium oxide, silicon oxide, boron nitride, and silicon carbide ([0055] and Tables 2 and 3).
Regarding claim 10, Nishio discloses the crack layer will have a higher Mohs hardness than the metal layer ([0057] and see [0055], [0058] and Table 1 where hardness is measured as a Mohs hardness) so the first internal region that will comprise at least the majority of the crack layer will have a higher Mohs hardness than the second internal region that will comprise at least the majority of the metal layer.
Regarding claim 11, Nishio discloses the crack layer having a thickness of more preferably in the range of 20 to 200 nm ([0054] and Table 2 with examples in this range) and the metal layer having a thickness of more preferably 30 to 100 nm ([0059] and Table 2 with examples in this range).
Regarding claim 13, Nishio discloses the metallic luster of the metal layer having a preferable reflectance of at least 60% or more ([0071] and Tables 2 and 3).
Regarding claim 14, claim 14 contains a limitation, the minute cracks are formed in random directions, which defines a product by how the product was made. Thus, claim 14 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply cracks formed in directions. Nishio discloses such a product as discussed above. Further, to the extent the claim language requires multiple direction which do not form a pattern, Nishio discloses the direction of the cracks being in many directions with no obvious pattern (Fig. 7).
Regarding claim 15, Nishi discloses the metal film on an automobile, base station, or electronic device ([0135]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Spahn as applied to claim 1 above, and further in view of Maeda et al. (JP 2010-005999 A).
Nishio in view of Spahn discloses the structure of claim 1 as discussed above.
Nishio does not specifically disclose the pitch of the cracks.
Maeda discloses a metal film decorative sheet with cracks ([0008]) which allows electromagnetic wave transmission ([0009] and [0035]) where the cracks have a width of 1 to 500 nm and an average spacing of 1 to 300 microns, preferably 1 to 100 microns ([0036]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the cracks in Nishio should have spacing within the range taught in Maeda of 1 to 300 microns to have a metal film that allows for excellent radio wave transmission, design and metallic luster (Maeda, [0035]-[0036] and [0063] and see Nishio, abstract which desires the metal member to be electromagnetic wave transmission and have metallic luster design).

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection over Nishio in view of Spahn, Applicant argues that Nishio is silent at to a mixed region or Cr and Al between the first and second layers, the reflectance of the second surface being higher than the first, and a sealing resin on the second surface. Applicant argues Spahn is also silent to the mixed region of Cr and Al. Thus, Applicant concludes the combined references fail to teach the claimed inventions. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, the combination of Nishio and Spahn is considered to disclose all the features of the claimed invention.
Further, as discussed above, the laminate in Nishio is considered to inherently disclose the reflectance and mixed region limitations given the similarity in structure and deposition methods. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783